Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 4-5, and 8 have been examined in this application.
The filling date of this application number recited above is 07 September 2018. Domestic Benefit / National Stage priority has been claimed for a 371 of international PCT/JP2016/057406 in the Application Data Sheet, therefore the examination will be undertaken in 09 March 2016 as the priority date, for applicable claims.
No additional information disclosure statement (IDS) has been filed to date.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Certain Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high 
As per Claims 1 and 5, the claims recite the process of “A settlement processing system, comprising:
a storage storing user information indicating at least account information for a plurality of users and storing, in accordance with a store identifier, store information including account information, settlement method information, a predetermined time and a store name; and
obtain, three or more locations within a store that define an area within the store, obtain, current location information and determine based on the area and the current location information whether the store [clerk] is within the area,
upon determining the store is not within the area, send an error notification to the store [clerk],
upon determining the store [clerk] is in the area, obtain, from the store [clerk], a settlement amount, a temporary code generated by a predetermined algorithm and current position information of the store [clerk] and store, in accordance with the store information, the settlement amount, the code and the current position,
obtain, from the user, current location information, and transmits to the user, the settlement amount and the store name obtained from the storage based on at least the obtained current location information, and
determine whether a current time exceeds the predetermined time and upon determining the current time exceeds the predetermined time, notify a first entity, which 
upon determining the current time does not exceed the predetermined time, obtain the account information of the store and obtain the account information of the user and notify a second entity, which is different than the user and is different than the first entity, indicated by the account information of the user of a remittance request from the account indicated by the account information of the user to the account indicated by the account information of the store.”
The limitation of the claim recited above, is a process that, under its broadest reasonable interpretation, is directed to organizing human activity by performing commercial or legal interactions. The method recited above is performing a sales activity by verifying that the store clerk or cashier and the customer is within the designated store area (e.g. specific department) to perform transactions within a predetermined timeframe (e.g. limited time sales event).
This judicial exception is not integrated into a practical application. In particular, the claims recite an additional element of “storage device”, “processor”, “user terminal”, and “store terminal” to perform the method recited above by simply instructing the abstract idea to be performed “by” these generic computer components, which are applied to perform generic functions, such as: store data, obtain data, compare data (e.g. compare current time to predetermined time), and transmit data (e.g. notifications). These general computer components are recited at a high-level generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. As disclosed in Specifications, [0016] of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer based system is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claims 4 and 8 recite “upon determining each of a plurality of payment requests obtained in a predetermined period includes a same predetermined code to which a predetermined value indicating an intent of payment sharing by a plurality of users is assigned, the processor is configured to request for remittance processing between each of the plurality of users to the user terminal and the account of the store based on each of the payment request.”
These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct sales activity, and are therefore rejected for at least the same rationale as applied to their parent claim above.
Claims 4 and 8, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1, 4-5, and 8 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (JP-2006004264-A) in view of Collins (U.S. 2014/0310162), in view of Mori (JP-2011210171-A), in view of JUNG et al. (U.S. 2014/0114856), in further view of Epelman et al. (U.S. 2016/0210633).

As per Claims 1 and 5, Sakurai discloses a settlement processing system and method, comprising: 
a storage device storing user information indicating at least account information for a plurality of users and storing, in accordance with a store identifier, store information including account information, settlement method information, a predetermined time and a store name ([0028] "User information storage unit 150 is for storing information for user authentication ... for example, a user name and password ... each user authentication is performed" meaning the storage unit [0019 lines 3-4] "Settlement information may either be stored in the local memory and the local disk of the portable information in the terminal, it may be stored on a removable storage medium"; [0031 lines 1-4] "Date acquisition unit 170 is for acquiring the (that may also be referred to as or time information) date information. Date acquisition unit 170, for example, it is possible to acquire the time information from the internal timer or time server (both not shown). The history of the electronic payment by the portable information terminal 1 is stored in association with the date information"; [0043 lines 1-2] "table T2 stored in the payment Sumigaku storage unit 180. This table T2, for example, can be constituted by associating a store name, a store location information"); and
a processor coupled to the storage device, a user terminal via a network, a store terminal via a network and a memory, the memory storing instructions that executed by the processor configures the processor to (See [0009-0011]):
obtain, from the store terminal, current location information and determine based on the area and the current location information whether the store terminal is within the area ([0018 lines 1-2] "For example, by receiving radio waves transmitted from a GPS (Global Positioning System) satellites and GPS base station, position information acquisition means can acquire the current location information" wherein [0030 lines 2-6] "Payment determining unit 160, for example, can be configured with a location information determination section 161 payment decision section 162. Position information determination unit 161, if the end user makes a purchase, the user's current position (current position of the portable information terminal 1), whether or not to match the position of the store registered in the shop information storage unit 120"),
determine the store terminal is not within the area ([0058] "On the other hand, in S114, if the current position and the store location of the portable information terminal 1 is not compatible, or, if the location information is but the store name different match (S114: NO), the shop which is registered beforehand settlement in other than the case where there is a demand" wherein [0057 lines 1-2] "Results of electronic payment is stored in both the portable information terminal 1 and the settlement server"),
upon determining the store terminal is in the area, obtain, from the store terminal, a settlement amount and current position information of the store terminal and store, in accordance with the store information, the settlement amount, the code and the current position ([0030 lines 3-8] "Position information determination unit 161, if the end user makes a purchase, the user's current position (current position of the portable information terminal 1), whether or not to match the position of the store registered in the shop information storage unit 120 it is used to determine the. Payment decision section 162, payments received from the cash register terminal 2 (invoice amount) is intended to determine whether or not within the range of use restriction amounts that are associated with the store"),
obtain, from the user terminal, current location information, and transmits to the user terminal, the settlement amount and the store name obtained from the storage device based on at least the obtained current location information ([0053 lines 1-2] "Then, the position information acquisition unit 130 measures the current position information of the portable information terminal 1 from a GPS base station 4 (S112)" and [0047 lines 1-8] "Next, set the electronic payment can be one or more of the store (S103) … by registering the location information of one or more of the store to the portable information terminal 1, an electronic settlement in the shop is allowed … the server 3 transmits the location information and the store name and the like of the specified store to the portable information terminal 1").
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the multiple storage devices disclosed in Sakurai into one storage device, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Sakurai fails to explicitly disclose, but Collins discloses the element:
obtain, from the store terminal, three or more locations within a store that define an area within the store ([0133 lines 26-32] The polygon input 926b may comprise, for example, a predetermined diameter area around the current location of the user device 902, such as determined via GPS and/or triangulation methodologies--e.g., low-energy Bluetooth.RTM. iBeacon.RTM.-type technology that can pinpoint a device location within a small and/or bounded area (e.g., within a building and/or store)).
Collins in the system of Sakurai, since the claimed invention is merely a combination of old elements wherein Sakurai’s system is already equipped with GPS capabilities to acquire current location information and to determine user’s current position, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Sakurai fails to explicitly disclose, but Mori discloses the element:
upon determining the store terminal is not within the area, send an error notification to the store terminal ([0262 lines 8-9] "The payment intermediary server 131 may transmit a payment result notification to both the user terminal device 110 and the store terminal device 120"),
upon determining the store terminal is in the area, obtain, from the store terminal, a temporary code generated by a predetermined algorithm ([0099] "The store terminal device 120 generates, for example, a QR code" wherein [0134] and [0198] discloses the QR code generated per transaction on the spot instead of creating them in batches in advance, which can be interpreted as temporary QR codes displayed on the store terminal created per transaction).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include sending an error notification to the store terminal and generating a code as taught by Mori in the system of Sakurai, since the claimed invention is merely a 

Sakurai fails to explicitly disclose, but Jung discloses the element:
determine whether a current time exceeds the predetermined time and upon determining the current time exceeds the predetermined time, notify [the user terminal] indicated by the settlement method information of a first settlement request ([0058] "Where a restriction of the transaction term or the transaction time is included in the transaction restriction information, the payee terminal 120 identifies a current time, and identifies whether the current time exceeds the term. When it is determined that the current time exceeds the term, the payee terminal 120 displays a message notifying that the purchase of the selected product is not permitted and omits generation of the payment request message"), and 
upon determining the current time does not exceed the predetermined time, obtain the account information of the store and obtain the account information of the user from the user terminal and notify a second entity, which is different than the user terminal and is different than the first entity, indicated by the account information of the user of a remittance request from the account indicated by the account information of the user to the account indicated by the account information of the store (The payor sets time restrictions for the transactions, as disclosed [0049] “In response to the financial account information being transmitted from the payor terminal 110 to the payee terminal 120, the payor sets a financial transaction of the payee to be restricted within a predetermined range and transmit the financial account information. For example, the payor may determine the payee needs permission from the payor whenever the payee performs the financial payment, and further, may restrict the transaction for at least one of, the amount of money involved in a transaction, a transaction place, a transaction term, a transaction time, and a transaction item”, see also Figure 9 for exemplary transaction restriction, as disclosed [0055] “As described above, in order to restrict the financial transaction of the payee, as illustrated in FIG. 9, the payor may determine transaction restriction information on at least one of the amount of transaction money, a transaction place, a transaction term, a transaction time, and a transaction item”. If the transaction is within the restriction (e.g. current time does not exceed the term), then the purchase is approved in Figure 7 – steps 703 and 705. Once the transaction is approved with the restriction (e.g. current time does not exceed the predetermined time), as disclosed [0055] “The payee terminal 120 receiving the financial account information combined with the transaction restriction information, determines whether the purchase of the corresponding product is permitted with reference to the transaction restriction information combined with the financial account information when the product for purchase is selected by the payee”, then a payment request message is transmitted to NFC payment terminal 140 and a payment approval request message to Financial server 160 as disclosed in Figure 7 - step 709 and 711, by which is the same process in Figure 5 as disclosed [0051] “Step 701, and steps 709 to 719 are the same as those described with reference to FIG. 5, so that detailed descriptions thereof are omitted”, the same process disclosed in steps 503 and 505, as disclosed [0045] "The payment approval request message includes ... the financial account information to be used for the payment ... The payment approval request message may further include ... information on an affiliated store in which the NFC payment terminal 140 is located, for example, a store name and an enterprise registration number", by which the Financial server 160 is a second entity).
It would have been obvious to one of ordinary skill in the art at the time of the invention to notify a second entity of a remittance request with time restriction as in Jung in the system executing the method of Sakurai, wherein Sakurai also discloses of a usage restriction in a predetermined period disclosed in [0031], with the motivation of offering to [0006] address deficiencies and associated problems of inconsistency in smart phone data and purchaser use as taught by Jung over that of Sakurai.

Jung fails to explicitly disclose, but Epelman discloses 
determine whether a current time exceeds the predetermined time and upon determining the current time exceeds the predetermined time, notify a first entity, which is different than the user terminal, indicated by the settlement method information of a first settlement request ([0077] “In some embodiments, if the current time difference compared to the RTT value satisfies a particular configured threshold (system-wide threshold, issuer-specific threshold, cardholder-specific threshold, etc.), the transaction time validation module 150F may, in conjunction with the processor 150A, cause an alert to be generated, which may include transmitting a message to an administrator and/or computer of the transaction processing computer 150, authorizing entity computer 160, user 110 (e.g., the mobile device 120), etc. This alert message may be a SMS message or other type of instant message, an electronic mail, etc. In some embodiments, the alert message may include information identifying the account, information identifying the two locations and transaction times, information about how the time difference exceeded an RTT value threshold, or any other suitable information” by which the first entity includes clearing and settlement services, as disclosed in [0053] “The transaction processing computer 150 may include data processing subsystems, networks, and operations used to support and deliver authorization services, exception file services, and clearing and settlement services”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize notifying a first entity when the current time exceeds a predetermined time threshold as in Epelman in the system executing the method of Jung, which the system discloses of notifying the user and not a different entity, with the motivation of offering to [0003-0004] improve fraud detection for preventing identity theft, unauthorized access, and other types of fraudulent activity which also provides security improvement as taught by Epelman over that of Jung.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (JP-2006004264-A) in view of Collins (U.S. 2014/0310162), in view of Mori (JP-2011210171-A), in view of JUNG et al. (U.S. 2014/0114856), in further view of Epelman et al. (U.S. 2016/0210633), and in further view of Sivaraman et al. (U.S. 2013/0159173).

As per claims 4 and 8, Sakurai fails to explicitly disclose, but Sivaraman discloses the settlement processing system according to claim 1 and the settlement processing method according to claim 5, wherein, upon determining each of a plurality of payment requests obtained in a predetermined period includes a same predetermined code to which a predetermined value indicating an intent of payment sharing by a plurality of users is assigned, the processor is configured to request for remittance processing between each of the plurality of users to the user terminal and the account of the store based on each of the payment request ([0026 line 2] "The first user can initiate the purchase and payment processes and the second users, along with the first user, can share in the payment"; [0019 line 1] "Any number of second users can contribute to the payment. For example, one, two, three, four, five, or more second users can contribute to the payment"; [0117 line 1] "There can be a time limit as for making contributions"; [0123 line 1] "After accepting or agreeing to contribute, second user and second user can contribute to the payment initiated by the first user instantly, either to the first user or to the intermediary or the merchant").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize payment sharing by a plurality of users as in Sivaraman in the system executing the method of Sakurai with the motivation of offering to [0006 line 5] allow the Sivaraman over that of Sakurai.

Response to Arguments
Applicant's arguments filed 03 August 2021 have been fully considered but they are not persuasive.
Applicant argues, see pages 7 to 9, with respect to 35 U.S.C. 101 rejection of the claims, that the claims are not directed to an abstract idea. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, the method recited by the claims is performing a sales activity by verifying that the store clerk or cashier and the customer is within the designated store area to perform transactions within a predetermined timeframe. This is a sales activity, wherein the customer may be drawn to a specific section of the store, designated as a different department, to perform a transaction within a predetermined timeframe (e.g. limited time sales event). Sales activities is a concept related to commercial or legal interactions, as disclosed by MPEP 2106.04(a)(2)(II) “The phrase "methods of organizing human activity" is used to describe concepts relating to: commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations)”, which is certain methods of organizing human activity. See also MPEP 2106.04(a)(2)(II)(B), which discusses advertising, marketing or sales activities or behaviors as commercial or legal interactions, such as “structuring a sales force or marketing company, which pertains to marketing or sales activities or 
Applicant argues, see pages 10 to 11, with respect to 35 U.S.C. 101 rejection of the claims, that the alleged abstract idea is integrated into a practical application. Examiner respectfully disagrees. The limitation recited by the claims is to “notify” a second entity with obtained information if the current time does not exceed the predetermined time. The presented limitation is merely instructing the processor to transmit obtained data (e.g. send notification message) based on determining that the current time did not exceed a predetermined time (e.g. comparing data). The limitation does not present any improvement to the technology itself, but rather are simply instructing the technology (e.g. processor) to compare data and transmit data. With respect to the example disclosed by the Applicant on page 11, the presented limitation is only to notify the bank of a remittance request during its open hours, and does not present any process to instruct or control the bank to perform the actual settlement. Mere instructions to implement an abstract idea on a computer is not indicative of integration into a practical application, see MPEP 2106.05(f). Therefore, the 35 U.S.C. 101 rejection is maintained.
Applicant argues, see pages 11 to 16, with respect to 35 U.S.C. 103 rejection of the independent claims 1 and 5, that the referenced prior art Jung et al. (U.S. 2014/0114856) does not disclose the limitations regarding:
“upon determining the current time exceeds the predetermined time, notify a first entity
“upon determining the current time does not exceed the predetermined time, obtain the account information of the store and obtain the account information of the user from the user terminal and notify a second entity, …”
Examiner respectfully disagrees. 
For the limitation regarding (1) “notify a first entity”, the Examiner has acknowledged that the referenced prior art Jung does not explicitly teach it (paragraph [0058] teaches of notifying the user terminal instead of a first entity), therefore the prior art Epelman et al. (U.S. 2016/0210633) has been referenced (paragraphs [0077] and [0053]) wherein the combination of the prior arts, Jung in view of Epelman, teaches the recited limitation.
For the limitation regarding (2) “obtain the account information of the store and obtain the account information of the user from the user terminal and notify a second entity”, as recited above under 35 U.S.C. 103 rejection, Jung teaches in paragraphs [0049] and [0055], and Figure 7 – steps 703 and 705, the payor setting transaction conditions for the payee, which includes setting restrictions for a transaction time. The payee then uses the payee terminal to conduct a transaction with the merchant, once the conditions have been met (e.g. the current time does not exceed the predetermined time, wherein the “predetermined time” can be interpreted as a time restriction set by the payor), Figure 5 – steps 503 and 505 and Figure 7 – steps 709 and 711 teaches that the “payee terminal” 120 transmits the “payment request message” containing the user financial account information (paragraph [0044]) to the “NFC Transaction Terminal” 140, then the “payment approval request message”, which contains both the store 
Jung teaches that the Payor 110 performs a configuration of the conditions to specify the time limitation (e.g. predetermined time) for the Payee 120, and the payee terminal 120 (e.g. the user device) performs the interaction with the NFC payment terminal 140 (e.g. the merchant terminal) to perform the transaction, which then notifies the financial server 160 (e.g. the second entity). Therefore, the 35 U.S.C. 103 rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lyman et al. (U.S. 2015/0088741) discloses delegating spending from a user device, such as a parent's smart telephone, to another device, such as a child's smart telephone.
Nuzzi et al. (U.S. 2012/0209772) discloses a method for restricting a payment from an account based on a time includes receiving at least one payment time restriction for an account from a user device over a network.
Yeo (U.S. 2012/0163260) discloses an apparatus and method to minimize power consumption in a portable terminal which enters a low-power mode during connection with an access point (AP).
Rolf (U.S. 10,339,746) discloses system for enabling a payment includes a mobile wireless communications device having voice and data functionality and a payments system.
Hamilton et al. (U.S. 2018/0096330) discloses a payment reader and a POS terminal communicating over a wireless connection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697